DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 2/2/2022.
3.	This Office Action is made Notice of Allowance.  
4.	Claims 1-10 and 12-36 are allowed herein.
5.	Claim 11 is currently cancelled.
Response to Arguments
6. 	Applicant’s arguments regarding the amendment filed on 2/2/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references by incorporating the objected claim 11, and thereby produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	 In light of submission of updated title to the specification, the objection to the specification is withdrawn herein.
8.	In light of amendment, the 35 USC 112b rejections are withdrawn herein. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
2.	Claims 1-10 and 12-36 are allowed herein and numbered accordingly. 
As to Independent Claims 1, 12, and 29  the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior art, Auerbach US 20110066539 discloses in Sections [0078] The invention uses a coding algorithm to form a coded database of order-units (i.e. messages, words, characters); Section [0087] The invention comprises the use of databases to store the coding scheme being used by the client and broker or computers; Section [0022] The coding scheme allocates shorter codes to order-units (i.e. messages) having a higher p-value, and longer codes to order-units having a lower p-value. Order-units are messages, word, etc… and p-value is set using scale that rank order-units; Section [0074] The invention use a coding algorithm to form a coded database of order-units that allocates shorter codes to order-units having a higher p-value, and longer codes to order-units having a lower p-value; Section [0101] The system use algorithms that analyze and predict the frequency of content within future messages; Section [0117] In particular, method use to help with probability of transmission.
However Auerbach is silent on do not render obvious in combination with other limitations in the independent claim the claim elements selecting a financial trading strategy:
developing a set of possible trading commands based on the financial trading strategy:
estimating probabilities that the possible trading commands will be issued:
creating a message code table that includes message groups with different message lengths;
assigning higher preference messages to shorter message length groups and lower preference messages to longer message length groups, wherein said assigning includes assigning highest probability trading commands to a shortest message group, and assigning next priority commands to a text longer message group that has message lengths longer than the shortest 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-10 and 12-36 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-10 and 12-36 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 10, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477